NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0337n.06

                                           No. 12-3512
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                            Apr 04, 2013
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


FARSAT FARHAN SILEVANY,                                  )
                                                         )
       Petitioner,                                       )
                                                         )
               v.                                        )
                                                         )       ON PETITION FOR REVIEW
ERIC H. HOLDER, JR., Attorney General,                   )       OF THE BOARD OF
                                                         )       IMMIGRATION APPEALS
       Respondent.                                       )
                                                         )

BEFORE: KEITH, COLE and ROGERS, Circuit Judges.

       Per Curiam. Petitioner Farsat Farhan Silevany is a Kurdish Iraqi who had been granted

asylum and legal permanent resident status. Silevany, who suffers from mental illness, had been

convicted of multiple crimes, among them resisting and obstructing an officer (“R & O”).

Subsequent to his R & O conviction, the Department of Homeland Security (“DHS”) initiated

removal proceedings asserting that Silevany’s convictions made him removable. The immigration

judge (“IJ”) found Petitioner removable and denied Silevany’s applications for relief. The Board of

Immigration Appeals (“BIA” or “Board”) affirmed the IJ’s denial. Petitioner now seeks withholding

of removal under the Immigration and Nationality Act (“INA”) and the Convention Against Torture

(“CAT”).
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 2

        Silevany raises three issues on appeal. He argues: 1) that his R & O conviction is not an

aggravated felony or a particularly serious crime that disqualifies him for withholding of removal;

2) that he is eligible for withholding of removal under the INA and the CAT; and 3) that he was

denied due process because the IJ did not modify the hearing to accommodate his mental illness.

        Because Silevany’s first two claims are statutorily barred from judicial review by the

Criminal Immigrant Bar, 8 U.S.C. § 1252(a)(2)(C), and his due process claim is meritless, we DENY

Silevany’s petition for relief.1

                                         BACKGROUND

        Petitioner’s Background

        Petitioner is an Iraqi Kurd. With his parents and four siblings, he was airlifted out of Iraq

following the first Gulf War because of his father and brother’s assistance to U.S. military efforts.

Silevany was eventually granted asylum. He subsequently adjusted his status to that of a lawful

permanent resident on March 11, 1998. He never adjusted his status to that of a citizen. At some

point, Petitioner developed a mental illness. He was diagnosed with bipolar disorder in 2006.

Throughout the years, he was convicted of attempted fourth degree criminal sexual conduct, fourth

degree criminal sexual conduct, larceny under $200, retail fraud, and resisting and obstructing an

officer with injury (“R & O”). After his R & O conviction, DHS instituted removal proceedings on

November 8, 2010, alleging Silevany was removable because he had been convicted of an

aggravated felony and multiple crimes involving moral turpitude, in violation of the INA.



        1
         Silevany also argues that he is a naturalized citizen, and therefore, is not removable.
Silevany’s counsel concedes that this argument is not ripe for judicial review.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 3

        Removal Proceedings

        Represented by counsel, Silevany denied that he was removable. After the IJ sustained the

charges, Silevany applied for withholding of removal under the INA and the CAT. A merits hearing

was held on January 4, 2012.

                Evidence Regarding Petitioner’s Claim for Relief

        Silevany testified that he feared returning to Iraq for multiple reasons: 1) Kurdistan, the

region to which he would be returned, was anti-American and thus, he would be targeted for his

family’s assistance to the U.S. military and his own Americanization; 2) Kurdistan lacked a military

presence; 3) the Kurdish government is comprised of anti-American Muslims and the Taliban; and

4) he is Christian.

                Evidence Regarding Petitioner’s Criminal Record

        Silevany testified regarding his R & O conviction. He related that the incident began because

a vehicle rear-ended him while he had been on the shoulder of the road. When the police came, a

tussle ensued between Petitioner and the officers. According to Silevany, he punched an officer on

the arm. Silevany also submitted the police report regarding the R & O conviction, which noted that

one officer sustained a bloody nose due to Petitioner’s resistance. Silevany also testified about some

of his other convictions: two convictions related to fourth degree criminal sexual conduct and one

conviction for retail fraud.

        Petitioner added a disclaimer that he was not good at remembering dates because he had been

diagnosed with a bipolar disorder which affected his memory. He was prescribed medication for his

disorder and was on the medications at the time of the R & O violation and at the time of the hearing.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 4

He claimed his prescriptions kept him calm and out of trouble, but did not enhance his memory.

Neither Petitioner nor Petitioner’s counsel ever claimed Silevany lacked competency to testify at his

hearing.

       Certified records of Silevany’s criminal convictions were also submitted to the IJ. They

included:

       1)         misdemeanor larceny of less than $200 in violation of Michigan Compiled
                  Laws § 750.356(5), for which Silevany was ordered to pay a fine and
                  restitution on July 27, 2004.

       2)         fourth degree misdemeanor criminal sexual conduct in violation of Michigan
                  Compiled Laws § 750.520e(1)(b), to which he pleaded guilty on July 20,
                  2005. He was sentenced to a term of 330 days imprisonment.2

       3)         third degree misdemeanor retail fraud in violation of Michigan Compiled
                  Laws § 750.356d(4), to which he pleaded guilty on January 9, 2006. He was
                  sentenced to thirty days imprisonment and placed on one year probation.3

       4)         attempted fourth degree misdemeanor criminal sexual conduct in violation
                  of Michigan Compiled Laws § 750.520e(1)(b), to which he pleaded no
                  contest. He was sentenced to one year of imprisonment on March 19, 2009.4


       5)         felony R & O, to which he pleaded guilty. He was sentenced to a term of
                  26–72 months in prison on June 10, 2009.




       2
         Silevany testified that he committed this violation when he grabbed a fellow student’s
breasts while at Lansing Community College.
       3
            Silevany testified that this violation arose out of his theft of a bottle of liquor.
       4
            Silevany testified that he committed this violation against a fellow patient at a mental
hospital.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 5

       The Immigration Judge’s Decision

       The IJ determined that Silevany’s convictions for R & O and criminal sexual conduct

qualified as aggravated felonies. Thus, the IJ found Petitioner removable for being convicted of an

aggravated felony in violation of the INA, 8 U.S.C. § 1227(a)(2)(A)(iii). The IJ also found his

larceny and criminal sexual conduct convictions each met the definition of a crime involving moral

turpitude, and thus, Petitioner was also removable for being convicted of two or more crimes of

moral turpitude in violation of the INA, 8 U.S.C. § 1227(a)(2)(A)(ii). Finally, the IJ found Petitioner

was not entitled to withholding of removal because his R & O conviction was a particularly serious

crime under the INA. 8 U.S.C. § 1231(b)(3)(B)(ii). The IJ rejected Silevany’s argument that his

bipolar disorder was a relevant factor in the particularly serious crime determination because he had

been found competent to stand trial, and he had not raised his condition as a defense during the

relevant criminal proceedings.

       The IJ denied Silevany’s INA claim for withholding of removal and found that his testimony

was not credible because: 1) it was vague; 2) his feared persecutors—the Taliban—were not active

in Iraq; 3) he had no evidence of his conversion to Christianity; and 4) a State Department report

contradicted his statements about the Kurdish region. Lastly, the IJ denied Silevany’s application

for withholding or deferral of removal under the CAT because he did not give any reason why the

Kurdish government would seek to harm him or provide any evidence that the government was anti-

American.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 6

       The Board of Immigration Appeals’ Decision

       Petitioner timely appealed the IJ’s decision to the Board. In his brief, he did not challenge

the presence of the underlying bases for his removal. Instead, he challenged the bases for denying

him withholding of removal: 1) the determinations regarding his R & O conviction, 2) the

determination that his conviction for criminal sexual conduct was an aggravated felony, 3) the

adverse credibility determination, 4) the determination that he failed to establish a clear probability

of future persecution on account of his religion or nationality, 5) the finding that he failed to

demonstrate a clear probability of torture, and 6) the denial of deferral of removal under the CAT.

The Board dismissed Petitioner’s appeal. It affirmed the IJ’s determination that Petitioner’s R & O

conviction was a particularly serious crime. The Board also found that Silevany failed to meet his

burden of proof for withholding of removal because of the IJ’s adverse credibility determination,

which the Board affirmed. The Board also affirmed the IJ’s denial of Silevany’s CAT claim. The

instant petition for review followed.

                                    STANDARD OF REVIEW

       We confine our review to the actual order of the Board, but we may also review the

underlying decision when, as is the case here, the Board expressly “adopts and affirms the IJ’s

decision but adds comments of its own.” Elias v. Gonzales, 490 F.3d 444, 449 (6th Cir. 2007).

Factual findings are upheld so long as the decision is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Abay v. Ashcroft, 368 F.3d 634, 637 (6th

Cir. 2004) (quoting Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998).
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 7

                                           ANALYSIS

I.     The Criminal Immigrant Bar

       As an initial matter, our review of Silevany’s petition is severely limited by the Criminal

Immigrant Bar. See 8 U.S.C. § 1252(a)(2)(C). When an immigrant has been removed on the basis

of his conviction for certain crimes, “no court shall have jurisdiction to review any final order of

removal,” except for constitutional questions and questions of law. 8 U.S.C. § 1252(a)(2)(C) & (D).

Pertinent to the present case, convictions precluding appeal include an aggravated felony and two

or more convictions for crimes of moral turpitude. 8 U.S.C. § 1252 (a)(2)(C). Thus, to determine

whether we can address Silevany’s challenge to the denial of relief from removal, we must first

examine his challenges to the removal order.

       The IJ found Silevany removable on several bases: she determined that two of Silevany’s

convictions each individually constituted aggravated felonies and that he had two or more

convictions for crimes of moral turpitude. These determinations create three separate bases to

preclude judicial review of Silevany’s removal order under the Criminal Immigrant Bar. 8 U.S.C.

§ 1252 (a)(2)(C).

       Silevany has not challenged all of the bases for his removal. Specifically, Silevany has never

appealed the IJ’s determination that he is removable for having at least two convictions for crimes

of moral turpitude. Thus, he is still removable on this basis and the Criminal Immigrant Bar

precludes review of his final removal order.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 8

II.    Due Process

       Notwithstanding the Criminal Immigrant Bar, Silevany’s constitutional due process claim

remains. See 8 U.S.C. § 1252(a)(2)(D). Silevany appears to assert a due process claim by arguing

that the IJ did not provide him with a fair hearing in light of his mental illness. He argues that

because he submitted medical records documenting his mental illness and testified to memory

difficulties, his vague answers indicated that he needed additional safeguards to protect the fairness

of the hearing. Because Petitioner has not identified the safeguards he asserts to have needed, we

are without a basis to grant him relief.

       Alleged due process violations in removal proceedings are reviewed de novo. Hassan v.

Gonzales, 403 F.3d 429, 435 (6th Cir. 2005) (internal citation and quotations omitted). Although

IJs retain “broad discretion in conducting [a removal] hearing,” the Fifth Amendment entitles

immigrants facing deportation “to a full and fair hearing.” Lin v. Holder, 565 F.3d 971, 979 (6th

Cir. 2009) (quoting Castellano-Chacon v. INS, 341 F.3d 533, 553 (6th Cir. 2003). A due process

violation occurs only when the proceeding was so fundamentally unfair that the applicant was

prevented from reasonably presenting her or his case. Hassan, 403 F.3d at 436. The applicant must

satisfy a high standard, showing “not only error, but also substantial prejudice.” Lin, 565 F.3d at 979

(internal quotation marks omitted). Substantial prejudice is shown if “the alleged violation affected

the outcome of the proceeding.” Id.

       Aside from asserting that the IJ “rejected his medical records and restricted [his] testimony

and presentation of the evidence to the point where he was unable to present his claim for relief,”

Silevany does not illuminate how the IJ prevented him from reasonably presenting his case. Pet. Br.
No. 12-3512
Farsat Farhan Silevany v. Eric H. Holder, Jr., Attorney General
Page 9

at 26. Silevany did request extra consideration of his mental health in the IJ’s determination

regarding his R & O conviction. However, neither Silevany nor Silevany’s counsel, who represented

him throughout his removal proceeding, alerted the IJ that Petitioner needed any additional

safeguards to testify regarding his claims for relief. Nor do Petitioner’s medical records indicate any

need for additional safeguards. Thus, the IJ’s failure to enact unspecified accommodations for

Silevany’s mental illness does not satisfy the difficult standard required to demonstrate a due process

violation: that the hearing was so fundamentally unfair that Petitioner was prevented from reasonably

presenting his case.

                                          CONCLUSION

       For the foregoing reasons, we DENY the petition in its entirety.